Citation Nr: 0628072	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  00-18 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for chronic left ankle 
instability with pain, currently evaluated as 10 disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The veteran had active service from October 1986 to November 
1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied the benefit sought on 
appeal.  

In July 2005, it appears that two Supplemental Statements of 
the Case were prepared.  In one, a rating greater than 10 
percent was denied; in the other, a 20 percent rating was 
granted.  The basis for the grant appears to have been simply 
that the degree of disability under the specified diagnostic 
code (Diagnostic Code 5271) had increased.  In a rating 
decision the same day, it was noted that a separate 10 
percent rating was granted for a left ankle scar, but the 10 
percent rating pursuant to Diagnostic Code 5271 was 
continued.  Thus, the Board will address the issue as 
reflected on the title page of this decision.

The veteran testified before the undersigned Board member at 
a July 2006 by videoconference.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's left ankle disability is manifested by 
pain, swelling, fatigability and limited motion. 



CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent for a 
left ankle disability have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59,  
4.71a, Diagnostic Code 5271 (2005).

2.  The criteria for a disability rating in excess of 20 
percent for a left ankle disability have not been met.  38 
U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in October 2001, March 2004 and May 2006, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete her claim, including what part 
of that evidence she was to provide and what part VA would 
attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The March 2004 letter also generally 
advised the veteran to submit any additional information in 
support of her claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In addition, the May 2006 letter provided 
notice regarding the granting of an effective date and a 
disability rating, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds 
that VA met its duty to notify the veteran of her rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was not provided VCAA notice until 
after the rating decision on appeal.

The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating actions 
upon which this appeal is based.  The Board specifically 
finds that the veteran was not prejudiced by the post-AOJ 
decision notice because she was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate her claim.  Also, a supplemental statement of 
the case was issued after the March 2004 notice, making all 
relevant notices pre-decisional as per Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Although the veteran 
received the June 2006 letter providing notice as required by 
Dingess after the last issued supplemental statement of the 
case, the Board finds that the veteran is not prejudiced as 
the Board's decision is favorable and any notice deficiency 
can be corrected by the RO upon implementing this award.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording her the opportunity to give testimony before an 
RO hearing officer and/or the Board.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

The veteran asserted that her left ankle disability had 
worsened and is more severe than contemplated by a 10 percent 
rating.  The veteran complained of extreme pain in the left 
ankle upon standing for a long period of time with some 
continued instability, which has prevented her from 
continuing in her previous employment.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to 
compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility. 
See 38 C.F.R. § 4.3.

The veteran's service-connected left ankle disability is 
currently rated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, pertaining to limitation of motion of 
the ankle.  Under that code, a 10 percent rating is assigned 
for moderate range of motion impairment.  A maximum 20 
percent rating is assigned for marked range of motion 
impairment.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The veteran underwent a VA contract medical examination in 
June 2005.  The veteran's main complaint was continued pain 
in her ankle.  The veteran described the pain as throbbing 
and burning with swelling and reported that the pain 
increased with standing, bending, squatting, stooping, and 
working overhead.  The examiner noted that the veteran had 
surgery in 1999 to help stabilize the ankle.  The examiner 
further noted that the veteran's occupational and 
recreational activities were affected by her left ankle 
disability.

The report from the June 2005 examination indicates that the 
veteran had 15 degrees of dorsiflexion, with 20 degrees being 
normal according to VA regulations, and 35 degrees of plantar 
flexion, with 45 degrees being normal according to VA 
regulations.  The examiner noted that the veteran experienced 
pain at 5 degrees of dorsiflexion and at 25 degrees of 
plantar flexion.  

As interpreted by the Court, 38 C.F.R. §§ 4.40 and 4.45 
require the Board to consider a veteran's pain, swelling, 
weakness and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  The Court in DeLuca v. Brown, 8 Vet. App. 
202 (1995), held that all complaints of pain, fatigability, 
etc., shall be considered when put forth by a veteran.  The 
veteran complained of significant pain and swelling.  In 
addition, the examiner noted that the veteran had diminished 
excursion, strength, speed and endurance upon repetitive use.  
As noted, the examiner also remarked that the veteran had 
pain upon motion.  

Upon consideration of this evidence of the veteran's 
additional functional loss of movement of the left ankle and 
resolving all reasonable doubt in favor of the veteran, the 
Board finds that the veteran's left ankle had marked 
limitation of motion.  The Board, therefore, finds that the 
veteran's left ankle is 20 percent disabling.  As noted, a 20 
percent rating is the maximum rating under diagnostic code 
5271.

The Board notes that there are other diagnostic codes that 
potentially relate to impairment of the ankle; the veteran is 
entitled to be rated under the code which allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  After reviewing these alternative 
provisions, however, the Board can find no basis on which to 
assign a rating in excess of 20 percent.  For example, there 
is no evidence of ankylosis ratable under Diagnostic Codes 
5270 and 5272, also located in 38 C.F.R. § 4.71a.  Ankylosis 
is defined as stiffening or fixation of a joint as the result 
of a disease process, with fibrous or bony union across the 
joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  In 
this case, the evidence of record shows that the veteran has 
never exhibited ankylosis of the left ankle, and she did not 
contend that her ankle was ankylosed.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran had previously worked as a specialty sales 
associate, a position that kept the veteran constantly on her 
feet.  Although the Board notes that the veteran's disability 
provides limitations regarding certain types of work, the 
veteran has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board does not doubt that 
limitation caused by constant left ankle pain and limited 
motion has an adverse impact on employability; loss of 
industrial capacity, however, is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."

As the preponderance of the evidence indicates that the 
veteran experiences limited motion of the left ankle, with 
further functional loss due to pain and fatigability, the 
Board finds that the veteran had marked limited motion of the 
left ankle.  Therefore, the Board grants an increased rating 
of 20 percent for a left ankle disability.


ORDER

Entitlement to an evaluation of 20 percent is granted for a 
left ankle disability, subject to the law and governing 
regulations applicable to the payment of monetary benefits. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


